Citation Nr: 1421094	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  13-30 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left shoulder disability, to include bursitis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1997 to June 1997, with additional periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the Oklahoma National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which reopened the previously denied claim of service connection for left shoulder disability and denied it on the merits.


FINDINGS OF FACT

1.  A February 2007 rating decision denied service connection for a left shoulder disability; subsequent to that determination, relevant service records were added to the claims file.  

2.  The competent evidence is in equipoise as to whether the Veteran's left shoulder disability had its onset in service.  38 C.F.R. § 3.156(c).


CONCLUSIONS OF LAW
 
1.  A February 2007 rating decision denying service connection for a left shoulder disability never became final, due to subsequent receipt of relevant service records.  

2.  The criteria for service connection for a left shoulder disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.  

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

At the outset, the Board acknowledges a February 2007 rating decision denying service connection for a left shoulder disability.  Because relevant service records were later added to the claims file, that earlier decision never became final and no new and material evidence is required in this case.  38 C.F.R. § 3.156(c).  Rather, de novo review is appropriate.  

The Veteran's service treatment records show that she was treated in February 1997 for ongoing pain in her left shoulder which caused tingling in her hands and fingers.  The provider diagnosed a muscle strain along with bicipital tendonitis and bursitis of the left shoulder.  She was given an initial profile for her shoulder for five days.

The Veteran underwent decompression and debridement surgery on her left shoulder in November 2010.  Prior to surgery, an MRI of her left shoulder showed thickening of the subacromial bursa, resulting in impingement of the shoulder.  

A written statement from the Veteran's chiropractor in November 2012 noted her history of treatment for her shoulder pain.  He stated that the symptoms indicated to him a possible partial labral tear and/or laxity or tearing of the rotator cuff muscles, especially since the chiropractic treatment provided temporary relief but no long-term stabilization.  He discussed the Veteran's history of stress on her shoulder in basic training and noted that carrying the type of weight she did then may have caused damage to the supporting structure of the shoulder girdle and that hiking or running with that amount of weight increased the likelihood of such an injury.

Lay statements submitted by the Veteran's mother, husband, and friends attest to her history of shoulder pain.  Her mother stated that she went into service without any problems with her shoulders, but began having shoulder pain in service and was still affected by the pain.  A friend of the Veteran's from basic training recalled the day the Veteran was taken to the hospital for treatment of her shoulder pain and the fact that she was on profile for her shoulder for the remainder of basic training, barely completing the requirements to pass.  The Veteran's husband, whom she met during basic training, recalled the pain in her shoulder, the treatment for it, and the fact that she carried with her a copy of her profile for her shoulder because she was frequently called on to justify her difficulty with pushups.  He also attested to the fact that she had complained of ongoing shoulder pain since that time.

The Veteran has provided her own detailed statement regarding the history of her left shoulder disability.  She has stated that her chiropractor attributed her shoulder problems to her time in service of training with a rucksack weighing in excess of 70 pounds during long marches.  She stated that she was told at the time of her initial treatment in service that there was no cure for the tendinitis and bursitis in her shoulder, and that she would just have to take anti-inflammatories and deal with the pain for the rest of her life.  As a result, she did not seek additional treatment during her period of active duty, but later obtained regular chiropractic care.   She noted that she had once had additional profile orders from her time in service pertaining to her shoulder, but those were stored at her father's home and lost in a fire.  Finally, she argued that the VA examination she was given was inadequate due to apparent on the part of the examiner, who did not record any of the Veteran's complaints of pain, but instead indicated there was full range of motion with no tenderness.

The VA examiner in April 2013 noted the Veteran's history of symptoms and shoulder surgery, and found full range of motion on examination.  It was her opinion that the Veteran's left shoulder disability was not due to service because the one record of treatment in service did not show severity or continuity.

Based on the above, the Board finds that the evidence is at least in equipoise with respect to an in-service incurrence of left shoulder disability.  The diagnosis in service was one of bursitis in the left shoulder, and the Veteran's left shoulder surgery was intended to relieve impingement resulting from enlargement of the bursa.  The Veteran has provided competent and credible evidence of continuing pain and ongoing problems with her left shoulder since service.  The Veteran's mother, husband, and friend have also provided competent and credible evidence of her ongoing suffering in service and the continuity of complaints to the present time.  While the VA examiner discounted the incident in service as the cause of the current disability based on a lack of continuing pain and complaints, the lay evidence is sufficient to demonstrate such continuity.  In addition, the Veteran's chiropractor has asserted that the nature of the Veteran's duties in basic training, carrying heavy backpacks during hikes and runs, was a likely mechanism of injury.  

In considering all of the evidence above, the Board finds it to be in relative equipoise.  In such situations, the benefit of the doubt must be applied in favor of the Veteran.  38 U.S.C.A. § 5107(b).  

 


ORDER

Entitlement to service connection for a left shoulder disability is granted, subject to the provision governing the award of monetary benefits.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


